Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 and 17-19, drawn to a quad anchor, classified in A63B29/02.
II. Claims 11-16, drawn to method of constructing, classified in A63B29/028.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case that the process as claimed can be used to make another and materially different product such as hand restraints.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the exam-iner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.
(C) A different field of search: Where it is nec-essary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing dif-ferent search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Erik Ericksen on 9/29/2022 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-10 and 17-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9,  and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coursimault (U.S. 9,468,809).
Examiner’s Note:  Claims 5 and 9 is directed to a product-by-process claim wherein the process relied upon is “sewing”.  This limitation is not given any patentable weight since the structural limitations of the claimed product are met and therefore it has been held that if the product defined in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made from a different process.  See In re Thorpe, 77 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
As for Claim 1, Coursimault discloses a quad anchor, comprising: 
a first attachment loop (6);  
a second attachment loop (7), each of the first attachment loop and the second attachment loop being operable to connect to an anchor point (anchor points defined by connectors 4 and 5); and 
an intermediate loop (8) disposed between the first attachment loop and the second attachment loop and joined to the first attachment loop and the second attachment loop, the intermediate loop being operable to connect to a load to be supported by the quad anchor (see Figs. 1-3).
2. The quad anchor of claim 1, wherein the first attachment loop, the second attachment loop, and the intermediate loop are formed from a first loop of flexible material, wherein portions of the first loop of flexible material are joined together at a first pinch point (point at lower end of 8) to form the first attachment loop and at a second pinch point (point at upper end of 8) to form the second attachment loop, the intermediate loop being formed between the first pinch point and the second pinch point (see Col. 2 lines 32-43).
	3. The quad anchor of claim 2, further comprising a second loop of flexible material (3), the second loop of flexible material encircling the first loop of flexible material (see Figs. 1-3), the second loop of flexible material defining an outer loop (see Figs. 1-3) and the first loop of flexible material defining an inner loop (see Figs. 1-3), the outer loop being joined to the inner loop at a first connection point (connection at loop 6) disposed at the first attachment loop (see Figs. 1-3)and at a second connection point (connection at loop 7) disposed at the second attachment loop (see Figs. 1-3).
4. The quad anchor of claim 3, wherein the outer loop is joined to the inner loop at a plurality of third connection points disposed between the first pinch point and the second pinch point  (plurality of points at 8).
5. The quad anchor of claim 4, wherein the first loop is sewn to the second loop at least one of the plurality of third connection points (see Examiner’s Note). 
6. The quad anchor of claim 3, wherein the first connection point is located at a first end of the quad anchor and the second connection point is located at a second end of the quad anchor (see Figs. 1-3).
7. The quad anchor of claim 3, wherein the first loop and the second loop comprise at least one of: nylon; polyethylene; polyester; acrylic; aramid; or ultra-high molecular weight polyethylene (see Col. 2 lines 32-43).
9. The quad anchor of claim 2, wherein at least one of the first pinch point and the second pinch point are sewn (see Examiner’s Note).
As for Claim 17, discloses a quad anchor, comprising:
a first loop of flexible material (section 8 of 2); 
a first attachment loop (6) joined to the first loop of flexible material at a first end of the first loop of flexible material (see Figs. 1-3); and a second attachment loop (7) joined to the first loop of flexible material at a second end of the first loop of flexible material (see Figs. 1-3). 
18. The quad anchor of claim 17, further comprising a second loop of flexible material (3) wherein the second loop of flexible material is connected to the first loop of flexible material and the first attachment loop at the first end (see Figs. 1-3), and wherein the second loop of flexible material is connected to the first loop of flexible material and the second attachment loop at the second end (see Figs. 1-3).
19. The quad anchor of claim 17, further comprising a first spring hook (5) operable to attach the first attachment loop to a first anchor point, a second spring hook (4) operable to attach the second attachment loop to a second anchor point, and a third spring hook operable to attach to the first loop of flexible material between the first attachment loop and the second attachment loop to attach a load to the quad anchor.
Claim(s) 1-2, 9,  17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant Admitted Prior Art (AAPA).
Examiner’s Note:  Claim 9 is directed to a product-by-process claim wherein the process relied upon is “sewing”.  This limitation is not given any patentable weight since the structural limitations of the claimed product are met and therefore it has been held that if the product defined in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made from a different process.  See In re Thorpe, 77 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
As for Claim 1, AAPA discloses a quad anchor, comprising: 
a first attachment loop (108);  
a second attachment loop (108), each of the first attachment loop and the second attachment loop being operable to connect to an anchor point (anchor points defined by connectors 110); and 
an intermediate loop (loop defined between loops 108) disposed between the first attachment loop and the second attachment loop and joined to the first attachment loop and the second attachment loop, the intermediate loop being operable to connect to a load to be supported by the quad anchor (see Figs. 1A).
2. The quad anchor of claim 1, wherein the first attachment loop, the second attachment loop, and the intermediate loop are formed from a first loop of flexible material, wherein portions of the first loop of flexible material are joined together at a first pinch point (106) to form the first attachment loop and at a second pinch point (106) to form the second attachment loop, the intermediate loop being formed between the first pinch point and the second pinch point (see Fig 1A).
	9. The quad anchor of claim 2, wherein at least one of the first pinch point and the second pinch point are sewn (see Examiner’s Note).
As for Claim 17, AAPA discloses a quad anchor, comprising:
a first loop of flexible material (104); 
a first attachment loop (108) joined to the first loop of flexible material at a first end of the first loop of flexible material (see Fig. 1A); and a second attachment loop (108) joined to the first loop of flexible material at a second end of the first loop of flexible material (see Fig. 1A). 
19. The quad anchor of claim 17, further comprising a first spring hook (110) operable to attach the first attachment loop to a first anchor point, a second spring hook (110) operable to attach the second attachment loop to a second anchor point, and a third spring hook (112) operable to attach to the first loop of flexible material between the first attachment loop and the second attachment loop to attach a load to the quad anchor.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Coursimault (U.S. 9,468,809).
Coursimault discloses the claimed invention but fail to implicitly recite wherein the first loop and the second loop are each 50 to 140 cm in length and wherein the first pinch point is located 1-6 inches away from a first end of the first loop and the second pinch point is located 1-6 inches away from a second end of the first loop.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the length of the first and second loop and the distance of the first and second pinch point away from the first and second end of the first loop limitation disclosed by Applicant in claims 8 and 10, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Refer to MPEP § 2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/               Examiner, Art Unit 3677